Citation Nr: 9917561	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
service-connected right chronic venous insufficiency due to 
deep venous thrombosis, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from September 1976 to May 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1989 and subsequent rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the case for further development in 
December 1994.  The RO issued a decision subsequent to this 
development in January 1997.  The case was returned to the 
Board with multiple claims on appeal all of which the Board 
decided in a July 1997 decision except for one claim -- an 
increased disability rating for service-connected right 
chronic venous insufficiency due to deep venous thrombosis -- 
which was remanded for further evidentiary development.


FINDINGS OF FACT

The service-connected right chronic venous insufficiency due 
to deep venous thrombosis is currently manifested by constant 
pain at rest and board-like edema that is not massive but 
rather is limited to the area of the side of the right foot 
and by a degree of severity that is not completely disabling.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected right chronic venous insufficiency due to 
deep venous thrombosis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997 
and 1998); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (holding that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for a right leg disorder in 
April 1979.  In January 1989, a statement was received by the 
RO from the veteran requesting that his service-connected 
right leg disorder, then assigned a 20 percent disability 
rating, be reevaluated.  The Board concludes that this 
statement constituted a well grounded claim for an increased 
disability rating for the service-connected right leg 
disorder.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (holding that, where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  The RO denied the 
veteran's claim in a July 1989 rating decision, and the 
veteran perfected an appeal of that decision to the Board.  
During the course of the appeal, the veteran's disability was 
increased, and currently the service-connected right chronic 
venous insufficiency due to deep venous thrombosis is rated 
60 percent disabling.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The service-connected right chronic venous insufficiency due 
to deep venous thrombosis is rated under Diagnostic Code 7121 
for post-phlebitic syndrome of any etiology in the VA 
Schedule for Rating Disabilities.  The rating criteria under 
Diagnostic Code 7121 were revised, effective January 12, 
1998, so that there are currently new criteria for evaluating 
this disability.  Compare 38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997) with 38 C.F.R. § 4.104, Diagnostic Code 7121 
(1998).  The RO considered the claim for an increased rating 
under the new criteria and provided the veteran with notice 
of the new criteria in an October 1998 supplemental statement 
of the case.  Notice of the old criteria had previously been 
provided in a February 1997 supplemental statement of the 
case.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that where the rating criteria change 
during the pendency of an appeal, the claim must be 
considered under both the old rating criteria and the new 
criteria, applying whichever set of regulations is determined 
to be more favorable to the appellant if either one is more 
favorable.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (holding that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise).  However, in this case the Board observes 
that the current Diagnostic Code 7121, now titled "Post-
phlebitic syndrome of any etiology", is virtually unchanged 
from the prior Diagnostic Code 7121 with regard to the 
requirements of a higher evaluation, both requiring "massive 
board-like edema (or swelling)" with "constant pain at 
rest" in the case of the new criteria, and "severe and 
constant pain at rest, in the case of the old criteria.  
Because the changes in the rating criteria are insignificant 
with regard to the particular facts of this case and because 
the veteran had notice of the new criteria in the October 
1998 supplemental statement of the case and notice of the old 
criteria in the February 1997 supplemental statement of the 
case, the Board concludes that the veteran is not prejudiced 
by the Board's consideration of the veteran's level of 
disability under both the old and new rating criteria.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board remanded the claim for an increased rating for the 
right leg disorder in July 1997 because the medical evidence 
of record did not sufficiently address the criteria for 
evaluating the disorder that are in the VA Schedule for 
Rating Disabilities.  The service-connected right chronic 
venous insufficiency due to deep venous thrombosis is 
evaluating under criteria under Diagnostic Code 7121 in the 
section for cardiovascular disorders.  Under those criteria, 
the veteran's current rating of 60 percent is second from the 
highest and, as noted above, only slight changes were made in 
the criteria for the highest or 100 percent rating.  The old 
version provided a 100 percent rating for "[m]assive 
board-like swelling, with severe and constant pain at rest" 
and the new version provides a 100 percent rating for 
"massive board-like edema with constant pain at rest".  
Essentially, the only change is that the constant pain at 
rest no longer has to be severe.  

On remand, the veteran was afforded a VA medical examination 
in September 1998.  The VA examination and a statement of the 
veteran received by the RO in April 1999 reflect severe pain 
in the right leg which is alleviated by elevation but does 
not go away entirely.  Therefore, the Board concludes that 
the veteran meets the new criterion of "constant pain at 
rest".  Moreover, the September 1998 VA examiner described 
swelling of the veteran's right foot as board-like.  However, 
the examiner did not describe the board-like swelling as 
"massive" but instead indicated that it was confined to the 
area of the side of the right foot.  This finding is 
consistent with findings on previous examination reports, 
such as a June 1991 VA Medical Record Report, reflecting that 
edema was "only significant up to his ankles" and with the 
level of disability reflected on color photographs of the 
right leg of record which appear to have been added to the 
file in 1995.

In response to the Board's remand request for the VA examiner 
to comment on a finding in the June 1991 Medical Record 
Report in which the degree of disability resulting from both 
of the veteran's service-connected lower limb disorders was 
described as disabling with regard to employment requiring 
him to be on his feet for extended periods of time.  The 
September 1998 VA examiner stated that the veteran's right 
leg disorder was "disabling almost to the degree of what it 
states in the exam[ination] done in 1991" but that, 
"[s]ince he is able to walk, stand, and sit alternating", 
the veteran was "not completely disabled from this 
condition."  

Based on the medical evidence of record, the Board finds that 
the service-connected right chronic venous insufficiency due 
to deep venous thrombosis is currently manifested by constant 
pain at rest and board-like edema that is not massive but 
rather is limited to the area of the side of the right foot 
and by a degree of severity that is not completely disabling.  
Accordingly, the Board concludes that the criteria for the 
highest or 100 percent rating for service-connected right 
chronic venous insufficiency due to deep venous thrombosis 
have not been met and the claim for an increased rating must 
be denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1997 and 1998).


ORDER

An increased disability rating for service-connected right 
chronic venous insufficiency due to deep venous thrombosis is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

